DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment to the claims filed November 1, 2021 is acknowledged.  Claims 1, 10, 12, 20, 31, 41 and 43 (currently amended), 3, 15, 16, 19, 23, 24, 27, 29, 32 and 42 (previously presented) and 44 and 45 (newly added) will be examined on the merits.  Claims 2, 4-9, 14, 17, 18, 21, 22, 25, 26, 28, 30 and 33-40 were previously canceled, and claim 13 is newly canceled.  No claims have been withdrawn from consideration.  It is noted that this application is now being examined by a different examiner. 

THE FOLLOWING INCLUDE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENT

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	Claim 41 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is noted that the trademark symbol in claim 41 has been removed.  However, the claim still contains the trade name “TaqMan”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or 

4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


5.	Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 10 recites the limitation “wherein said determining is effected using at least two 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
9.	Claims 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hindson et al. (U.S. Patent Pub. No. 2012/0252015) in view of Lai et al. (Canadian Patent Application No. CA 2989573). 
Regarding claim 41, Hindson teaches a kit for analyzing methylation sites of a double-stranded DNA molecule (para [0068] “The present disclosure provides methods, compositions, and kits for detecting and quantifying polynucleotides (e.g., DNA, RNA, etc.) in a biological sample...For example, the methods and compositions provided herein can be used to detect or quantify methylated DNA in a biological sample comprising both methylated and non-methylated DNA”; para [0179] “The target nucleic acids can be single stranded or double stranded”).
Hindson teaches further a method for analyzing methylation sites of a double-stranded DNA molecule (Abstract), the method comprises:
 	(i) a first oligonucleotide probe, wherein the 3' end of said first probe comprises a quenching moiety and the 5' end is labeled with a first detectable moiety (para [0012] “provided herein is a method of quantifying methylated DNA comprising contacting a DNA sample with a methylation-sensitive reagent; partitioning said DNA sample into a plurality of emulsified droplets; detecting a first detectable signal, wherein the first detectable signal is correlated with the presence of a first locus in said DNA sample; detecting a second detectable signal, wherein the second detectable signal is correlated 
(ii) a second oligonucleotide probe, wherein the 3' end of said second probe comprises a quenching moiety and the 5' end is labeled with a second detectable moiety (para [0012] “provided herein is a method of quantifying methylated DNA comprising contacting a DNA sample with a methylation-sensitive reagent; partitioning said DNA sample into a plurality of emulsified droplets; detecting a first detectable signal, 
wherein the first detectable signal is correlated with the presence of a first locus in said DNA sample; detecting a second detectable signal, wherein the second detect able signal is correlated with the presence of a second locus in said DNA sample”; para [0170] “the detection probe is an oligonucleotide comprising a fluorophore covalently attached to the 5’ -end of the oligonucleotide and a quencher at the 3’-end.”); and
(iii) a Taqman polymerase (para [0243] “in the case of a fluorescer-quencher pair, the quencher can reduce detection of a covalently-attached fluorescer by absorbing the detectable light the fluorescer emits. During the process of DNA synthesis, the 5’->3’ exonuclease activity of a polymerase enzyme such as Taq polymerase can cleave the detection probe, resulting in release of the fluorescer from the quencher.”).

Lai teaches a method for analyzing methylation sites of a DNA molecule (Abstract), comprises the use of a first and a second probe, wherein the sequence of said first probe is selected so as to determine a methylation status at a first methylation site of the double- stranded DNA molecule and the sequence of said second probe is selected so as determine a methylation status at a second methylation site of the same double-stranded DNA molecule (para [0518] “multiplexed PCR assays are contemplated.  By way of illustration, Figure 4C illustrates a MethyLight approach using multiple probes (PR1, PR2,... PR5) that each target different regions. The combined signal from all the probes (PR1, PR2, PR3, PR4, and PRS) yields a measure of the amount/degree of methylation.  In certain embodiments each probe has its own specific dye/fluor so that it is detectable independently of the other probes”; para [0571] “In certain embodiments the cartridge comprises a plurality of probes each specific to a different methylated region in an amplified region of interest... para [0572] “Illustrative primers and probes include, but are not limited to primers and/or probes to determine 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date in the art to have modified the kit of Hindson to include i) the first oligonucleotide probe; ii) second oligonucleotide probe; and the Taqman polymerase for analyzing methylation status, to produce predictable results, e.g. to provide convenience to users.
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed probes targeting a first and second methylation site not more than 300 bp apart on a DNA molecule separately, because the multiplex assay allows detecting heterogeneous methylation patterns along a DNA molecule, e.g. a MGMT template, as referenced by Lai (para [0518]-[0519]).
Regarding claim 42, Hindson in view of Lai teach the kit of claim 41, but Lai fails to teach the kit further comprising a droplet forming oil.  However, Hindson teaches the 
It would also have been prima obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the kit of Hindson to further comprise a droplet forming oil for predictable results, e.g. in order to provide convenience for users to conduct ddPCR to detect methylation.
Regarding claim 43, Hindson teaches a kit for analyzing methylation sites of a double-stranded DNA molecule (para [0068] “The present disclosure provides methods, compositions, and kits for detecting and quantifying polynucleotides (e.g., DNA, RNA, etc.) in a biological sample...For example, the methods and compositions provided herein can be used to detect or quantify methylated DNA in a
biological sample comprising both methylated and non-methylated DNA”; para [0179] “The target nucleic acids can be single stranded or double stranded”).
Hindson teaches further a method for analyzing methylation sites of a double-stranded DNA molecule (Abstract; para [0068]; para [0179]), the method comprise the use of (i) at least two oligonucleotides, wherein the sequence of said first oligonucleotide of said at least two oligonucleotides is selected so as to determine a 
(ii) a droplet forming oil (para [0289] “The present disclosure includes compositions and methods for the detection and quantification of genetic material (e.g., fetal genetic material) using droplet digital PCR. The droplets described herein include emulsion...the emulsions comprise aqueous droplets within a continuous oil phase. In other embodiments, the emulsions provided herein are oil-in-water emulsions, wherein the droplets are oil droplets within a continuous aqueous phase.”).
However, Hindson fails to teach the sequence of said second oligonucleotide determines a methylation status at a second methylation site of the same double-stranded DNA molecule as the first oligonucleotide, wherein said first methylation site and said second methylation site are no more than 300 base pairs apart and wherein said at least two oligonucleotides are non-identically fluorescently labeled. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date in the art to have modified the kit of Hindson to include i) the first oligonucleotide probe; ii) second oligonucleotide probe; and the droplet forming oil, to produce predictable results, e.g. to provide convenience for users to analyze methylation status by droplet PCR in light of Hindson (para [0012]).
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed probes targeting a first and second methylation site not more than 300 bp apart on the same DNA molecule separately, because the multiplex assay allows detecting heterogeneous methylation patterns along a DNA molecules, e.g. template of MGMT (para [0518]- [0519] of Lai).

Status of the Prior Art
10.	With regards to claims 1, 3, 10, 12, 15, 16, 19, 20, 23, 24, 27, 29, 31, 32, 44 and 45, no prior art was found that teaches or suggests a method of analyzing the methylation status of methylation sites of a double-stranded DNA molecule which comprises at least two methylation sites per single strand of said double-stranded DNA molecule, the double-stranded DNA molecule being comprised in a specimen, as currently amended.  As discussed further below, the closest prior art of Hindson (U.S. Patent Pub. No. 2012/0252015) and Lai et al. (Canadian Patent Application No. CA 2989573) do not teach or suggest all the limitations of the claims as amended.  In particular, the combination of Hindson and Lai do not teach or suggest performing a . 

Response to Arguments
11.	Applicant's arguments filed November 1, 2021 have been fully considered and they are persuasive in part. 
	Applicant argues that the rejection of claims 20, 31 and 41 under 35 U.S.C. § 112(b) as being indefinite should be withdrawn in light of the amendments to the claims.  With regards to claim 20 in which the reference to human chromosome 12 has been 
	Applicant then argues that the rejection of claim 43 under 35 U.S.C. § 101 as relating to a natural law should be withdrawn as the claim has been amended to recite that the oligonucleotides are “non-identically fluorescently labeled”, wherein such oligonucleotides do not occur in nature, and therefore the claim is not directed to a product of nature.  The examiner agrees and therefore the rejection is withdrawn
Applicant then argues that the rejection of claims 1, 3, 10, 12, 13, 15, 16, 29, 31, 32 and 41-43 under 35 U.S.C. § 103 as being unpatentable over Hindson (U.S. Patent Pub. No. 2012/0252015) in view of Lai et al. (Canadian Patent Application No. CA 2989573) should be withdrawn since Hindson fails to teach a method that analyzes at least two methylation sites on a single strand of the DNA molecule, and while Lai teaches the use a plurality of probes each specific to a different methylated region in an amplified region of interest, Lai is silent as to the effect or significance of using a plurality of probes in a digital PCR-based assay, particularly in a droplet digital method for methylation analysis, as taught by Hindson.  It is noted that Lai does not teach a method of methylation analysis that comprises digital PCR.  Applicant further argues that the purpose of using multiple methylation sites in the claimed invention is to significantly improve the accuracy of the assay by measuring methylation at two methylation sites using two differently uniquely detectable probes, as the methods of Hindson, by not examining multiple methylation marks, run the risk of measuring a 

Summary
12.	Claims 41-43 are rejected over the prior art.  In addition, claim 41 is rejected under 35 U.S.C. 112(b) as being indefinite, while claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form, as discussed above.  However, claims 1, 3, 10, 12, 15, 16, 19, 20, 23, 24, 27, 29, 31, 32, 44 and 45 are free of the prior art, and with the exception of claim 10, are allowable as written. 

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637